OPINION — AG — (1) THE EXPENSE OF TRANSPORTING A BODY TO AND FROM A PLACE OF AUTOPSY IS A VALID CLAIM WHICH THE BOARD OF UNEXPLAINED DEATHS MAY PAY WITHIN THE EXERCISE OF ITS SOUND DISCRETION UNDER AUTHORITY OF 63 O.S. 1965 Supp., 951 [63-951], WHEN IT HAS FUNDS AVAILABLE FOR SUCH. (2) WE ARE UNAWARE OF ANY OTHER SPECIAL FUND TO MEET THE EXPENSES OF EXHUMING AND TRANSPORTING/BODY IN THE SITUATION DESCRIBED BY YOU. (3) THE EXHUMING OF A BODY AND TRANSPORTING OF SUCH TO A PLACE OF AUTOPSY AS REQUIRED IN AN INVESTIGATION OF AN ALLEGED CRIME COMMITTED WITHIN A COUNTY WOULD BE PAYABLE FROM THE DISTRICT ATTORNEY'S MAINTENANCE AND OPERATION ACCOUNT FOR THAT COUNTY IN THE ABSENCE OF A MORE APPROPRIATE ACCOUNT ESTABLISHED BY THE STATE EXAMINER AND INSPECTOR. CITE: 68 O.S. 1961 289 [68-289](G), 19 O.S. 1961 310.2 [19-310.2], 19 O.S. 1965 Supp., 215.16 [19-215.16], 63 O.S. 1965 Supp., 951 [63-951], 63 O.S. 1961 946 [63-946], 63 O.S. 1961 951 [63-951] (PENN LERBLANCE)